PER CURIAM.
On this record, the summary final judgment under review is reversed.
There was a triable issue as to whether or not the bank was the holder in due course of a note executed by the appellant, S. Hallock DuPont, Jr., as to the question of whether or not the bank took the note without any notice of a defense thereto. See: A. B. G. Investment, Inc. v. Selden, 336 So.2d 444 (Fla. 4th DCA 1976); Section 673.3-307(3), Florida Statutes (1975).
Therefore, the summary final judgment under review be and the same is reversed, and this cause is remanded to the trial court for further proceedings.
Reversed and remanded, with directions.